DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vlad (WO 2008/077101).
Regarding claim 1, Vlad discloses an apparatus (abstract, disclosing an ice-accumulation abatement apparatus) comprising: an object (para. 14, discussing ice-abatement system for an aircraft [object)); at least a first source of light secured to the object (para. 21, discussing disposing one or a plurality of light source[s] on the aircraft; see also para. 36, aircraft 400 has a light source 401 disposed therein ... for example, mounting the light source 401 in an equipment bay within the aircraft); at least a first light-bearing conduit operably coupled to the first source of light (para. 51; fig. 6, discussing infrared light 603 can be carried via ordinary fiber 602 to a desired location 607; see also para. 23, discussing providing 103 an optical conduit that is disposed between the light source and a light-to-electricity converter to thereby convey the light from the light source to the light-to-electricity converter. Such an optical conduit can comprise, for example, a molded inflexible plastic lightpipe if desired. For many application settings, however, this optical conduit can be comprised of one or more optical fibers, including glass optical fibers and plastic optical fibers); at least a first heat-dispersion component secured to the object (para. 51, discussing side glow cable can be used to disperse the heat from the light) and operably coupled to at least the first light-bearing conduit and configured to respond to reception of light from at least the first source of light via at least the first light-bearing conduit by dispersing heat derived from the light (para. 14, 46, discussing disposing a light source in the aircraft, para. 51, discussing side glow cable [heat dispersion component] permits light to exit from the sides of the cable as well as from the ends. By using an infrared light source 601, infrared light 603 can be carried via ordinary fiber 602 to a desired location 607 where ice-accumulation abatement is sought. A fiber junction 604 can transition the optical pathway to side glow cable 605 which is, in turn, disposed next to the location 607 where ice-accumulation abatement is desired. So configured, infrared light energy can exit from the sides of the side glow cable 605 as denoted by reference numeral 606. This energy 606, of course, will then serve to impart heat to the location 607 of interest and contribute to the anti-icing and/or de-icing process; see also para. 33, discussing disposing the aforementioned light source at a location within the aircraft such that waste heat from the light source is readily directed to an aircraft location where ice-accumulation abatement is desired to thereby further contribute to the desired abatement functionality. This can comprise, for example, mounting the light source near a wing of the aircraft and can also comprise providing 107 at least one heat transport pathway (heat dispersion element] between the light source and the targeted aircraft location to efficiently transport the waste heat from the light source to the targeted aircraft location to thereby contribute to the desired ice-accumulation abatement). 
Regarding claim 2, Vlad discloses the apparatus of claim 1 wherein the first source of light comprises an electrically-powered source of light (para. 36, discussing coupling the light source 401 to a source of electricity for the aircraft to thereby power the light source). 
Regarding claim 3, Vlad discloses the apparatus of claim 2 further comprising: a self-contained source of electricity secured to the object and operably coupled to the first source of light to provide electricity to the first source of light (para. 36, discussing coupling the light source 401 to a source of electricity for the aircraft to thereby power the light source; FIG. 4). 
Regarding claim 4, Vlad discloses the apparatus of claim 1 wherein the first light-bearing conduit comprises at least one optical fiber (para. 51, discussing infrared light 603 can be carried via ordinary fiber 602).
Regarding claim 5, Vlad discloses the apparatus of claim 1 wherein the light received by the first heat-dispersion component comprises, at least in part, infrared light (para. 14, 46, discussing disposing a light source in the aircraft, para. 51, discussing side glow cable (heat dispersion component] permits light to exit from the sides of the cable as well as from the ends. By using an infrared light source 601, infrared light 603 can be carried via ordinary fiber 602 to a desired location 607 where ice-accumulation abatement is sought. A fiber junction 604 can transition the optical pathway to side glow cable 605 which is, in turn, disposed next to the location 607 where ice-accumulation abatement is desired. So configured, infrared light energy can exit from the sides of the side glow cable 605 as denoted by reference numeral 606. This energy 606, of course, will then serve to impart heat to the location 607 of interest and contribute to the anti-icing and/or de-icing process).
Regarding claim 8, Vlad discloses the apparatus of claim 1 further comprising: a light-to-electricity conversion component (para. 23, discussing a light-to-electricity converter) having: a light-receiving input operably coupled via a light-bearing conduit to a source of light that is secured to the object (para. 23, discussing an optical conduit that is disposed between the light source and the light-to-electricity converter to thereby convey the light from the light source to the light-to-electricity converter; para. 21, discussing disposing one or a plurality of light source[s] on the aircraft); and an electricity-providing output (para. 24, discussing operably coupling 104 an energy storage component to the light-to-energy converter. This energy storage component can serve to store at least some of the electricity as is produced by the light-to-energy converter as stored electricity). 
Regarding claim 9, Vlad discloses the apparatus of claim 1 further comprising: at least a second heat-dispersion component secured to the object (para. 21, 23-24; para. 26 discussing providing the heating elements on the leading edges of wings [plural wings and elements]), wherein the second heat-dispersion component includes: a light-to-electricity conversion component having a light-receiving input operably coupled via a light-bearing conduit to a source of light that is secured to the object (para. 23, discussing an optical conduit that is disposed between the light source and the light-to-electricity converter to thereby convey the light from the light source to the light-to-electricity converter; para. 21, discussing disposing one or a plurality of light source[s] on the aircraft); and an electricity-providing output (para. 24, discussing operably coupling 104 an energy storage component to the light-to-energy converter. This energy storage component can serve to store at least some of the electricity as is produced by the light-to-energy converter as stored electricity); and an electricity-to-heat conversion component operably coupled to received electricity from the light-to-electricity conversion component and configured to provide heat to thereby heat a space corresponding to the object (para. 14, discussing disposing a light source in the aircraft, disposing a light-to-electricity converter in that aircraft, and providing an optical pathway to transport light from that light source to that light-to-electricity converter. An energy storage component can then be operably coupled to the light-to-electricity converter to store at least some of the electricity from the light-to-electricity converter. At least one electrically-powered heating element [electricity to heat conversion element] can be disposed on the aircraft in a location where ice-accumulation abatement is desired and a heating element controller then used to provide at least some of the stored electricity from the energy storage component to the electrically-powered heating elements in pulses). 
Regarding claim 14, Vlad discloses the apparatus of claim 1 wherein the object comprises an aerospace vehicle (par. 14, where the object is an aircraft [see Applicant's para. 22 including fixed wing aircraft, helicopters, and so forth as aerospace vehicles]). 
Regarding claim 15, Vlad discloses the apparatus of claim 14 wherein the first heat-dispersion component is configured to constitute a de-icer for at least one portion of a wing of the aerospace vehicle (par. 14, 17, discussing an approach to ice-abatement in an aviation application setting such as an aircraft, and particularly an aircraft wing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad (WO 2008/077101) in view of Petrenko (US 7,629,558). 
Regarding claim 10, Vlad fails to explicitly disclose the apparatus of claim 1 further comprising: a control circuit configured to control dispersal of heat by the first heat-dispersion component. 
Petrenko, however, discusses using a controller to control a heat-dispersive component (col. 4, lines 43-45, discussing a controller controls delivery of power to the heating element). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vlad and include a control circuit as taught by Petrenko. The motivation to do so would have been to control a coefficient of friction between an object and ice or snow, thereby, melting the ice which could cause a hazardous condition (Petrenko, col. 4, lines 26-46). 
Regarding claim 11, Vlad fails to explicitly disclose the apparatus of claim 1 0 further comprising: at least one temperature sensor operably coupled to the control circuit; and wherein the control circuit is configured to control the dispersal of heat by the first heat-dispersion component as a function, at least in part, of the at least one temperature sensor. Petrenko, however, teaches at least one temperature sensor operably coupled to the control circuit (col. 12, lines 44-51, discussing temperature sensor 76 is coupled to interface 73 to detect a temperature at interface 73. Temperature sensor 76 provides temperature information about interface 73 in the form of a feedback signal to controller. The controller then processes the temperature information to control the manner in which power is applied to heating element and or interface); and wherein the control circuit is configured to control the dispersal of heat by a heat-dispersion component as a function, at least in part, of the at least one temperature sensor (col. 12, lines 44-51, discussing temperature sensor 76 is coupled to interface 73 to detect a temperature at interface 73. Temperature sensor 76 provides temperature information about interface 73 in the form of a feedback signal to controller. The controller then processes the temperature information to control the manner in which power is applied to a heating element). 
Regarding claim 16, Vlad fails to explicitly disclose the apparatus of claim 1 wherein the object comprises a non-vehicular human shelter. Petrenko, however, teaches a non-vehicular human shelter (col. 3, lines 40-47, wherein the object is a building structure). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the de-icing system on other objects as taught by Petrenko. The motivation to do so would have been to disrupt the adhesion of ice to structures in order to prevent damage to the structure that may be caused by other de-icing mechanisms, thereby prolonging the life of the structure (Petrenko, col. 1, lines 45-50). 
Regarding claim 17, Vlad fails to explicitly disclose the apparatus of claim 1 wherein the object comprises a man-wearable object. Petrenko, however, teaches the object is a man-wearable object (col. 44, lines 30-62, Fig. 50-53, discussing skis having boot(s], wherein the skis include de-icing mechanism and have a control switch in the boot of the skis for control thereof; col. 3, lines 40-4 7, col. 4, lines 47-55, wherein the object is a snowshoe, ski, skate or shoe). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the de-icing system on other objects as taught by Petrenko. The motivation to do so would have been to disrupt the adhesion of ice to the objects, thereby creating a safer environment for skiers by enabling control of speed down a slope (Petrenko, col. 4, lines 47-55).
Regarding claim 18, Vlad fails to explicitly disclose the apparatus of claim 17 wherein the man-wearable object comprises a plurality of physically discrete man-wearable objects. 
Petrenko, however. teaches the object is a man-wearable object (col. 44, lines 30-62, Fig. 50-53, discussing skis [multiple discrete man-wearable objects), wherein the skis include de-icing mechanism and have a control switch in the boots of the skis for control thereof; col. 3, lines 40-47, col. 4, lines 47-55, wherein the object is a snowshoe, ski, skate or shoe). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the de-icing system on other objects as taught by Petrenko. The motivation to do so would have been to disrupt the adhesion of ice to the objects, thereby creating a safer environment for skiers by enabling control of speed down a slope (Petrenko, col. 4, lines 47-55). 
Regarding claim 19, Vlad fails to explicitly disclose the apparatus of claim 1 wherein the object comprises at least one of a terrestrial and an aquatic vehicle.  Petrenko, however, teaches object comprises at least one of a terrestrial and an aquatic vehicle (col. 2, lines 47-50, discussing system may use the power supply to remove ice and snow from the surface of an aircraft, a tire, an automobile windshield [terrestrial vehicle), a boat [aquatic vehicle], a road, a bridge, a sidewalk, a freezer, a refrigerator, a building, a runway, or a window). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the de-icing system on other vehicles or objects as taught by Petrenko. The motivation to do so would have been to disrupt the adhesion of ice to the vehicles, thereby creating a safer environment for drivers and passengers (Petrenko, col. 1, lines 51-60).

Allowable Subject Matter
Claims 6, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   In view of the foregoing, if a new independent claim for each of items a)-d) was recited which includes all of the limitations of: 
a) claims 6, 5, and 1; 
b) claims 7, 6, 5, AND 1; 
c) claims 12, 11, 10, and 1; and/or
d) claims 13, 12, 11, 10, and 1.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761